              Case 2:18-cv-00928-MJP Document 170 Filed 09/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          YOLANY PADILLA, et al.,                            CASE NO. C18-928 MJP

11                                  Plaintiffs,                STATUS REPORT ORDER

12                  v.

13          US IMMIGRATION AND CUSTOMS
            ENFORCEMENT, et al.,
14
                                    Defendants.
15

16

17          The Court raises this matter sua sponte after considering the Parties’ Joint Status Report

18   (Dkt. No. 168) and the Ninth Circuit’s Order holding the appeal in abeyance for 60 days from

19   July 7, 2021 (Dkt. No. 169). The Court ORDERS the Parties to meet and confer and file a joint

20   status report within 7 days of entry of this Order to update the Court on the status of the appeal

21   and to advise the Court on any proposed deadlines and actions the Parties wish the Court to

22   consider.

23   \\

24   \\


     STATUS REPORT ORDER - 1
            Case 2:18-cv-00928-MJP Document 170 Filed 09/09/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated September 9, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STATUS REPORT ORDER - 2
